Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,946,011 in view of Arroyo et al. (“Acute-on-chronic liver failure in cirrhosis,” Nature Reviews, 2016, Vol. 2, pp 1-18) 
‘011 claim a stable oral liquid pharmaceutical composition of trimetazidine and method of using the same for treating a condition treatable with trimetazidine, particularly, cirrhosis. The conditions treatable with trimetazidine defined in ‘011 include liver cirrhosis, particularly, those develop esophageal varices due to portal hypertension, and those with decompensated cirrhosis, suffering from chronic liver failure, or acute-on-chronic liver failure.  See, particularly, col. 2, lines 30-58. 
‘011 does not expressly define the particular biological and/or biochemical parameters associated with the liver failure.
However, Arroyo et al. reveals that such parameters, including have been known in the art, and have been used as indication of the liver function and/or the conditions for diagnosis of liver failure and its severity, including acute-on-chronic liver failure. See, particularly, pages 2, 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, in practice the claimed invention of ‘011, to treat patients with Acute-on-chronic liver failure in cirrhosis with the particular conditions/symptom herein defined, including one of the conditions defined in claim 1, or have met the criteria of liver failure set forth in the art. Further, since ‘011 does not particularly limit the servility or etiologies of the cirrhosis or the liver failure. It would have been obvious to treat those liver failure with alcohol as the acute insult, or wherein the cirrhosis was due to alcohol. 
Claims 19-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of copending Application No. 17/149650 in view of Arroyo et al. (“Acute-on-chronic liver failure in cirrhosis,” Nature Reviews, 2016, Vol. 2, pp 1-18). 
‘650 claim a stable oral liquid pharmaceutical composition of trimetazidine and method of using the same for treating a condition treatable with trimetazidine, particularly, cirrhosis. The conditions treatable with trimetazidine defined in ‘650 include liver cirrhosis, particularly, those develop esophageal varices due to portal hypertension, and those with decompensated cirrhosis, suffering from chronic liver failure, or acute-on-chronic liver failure.  See, particularly, page 3, lines 15-25.
‘650 does not expressly define the particular biological and/or biochemical parameters associated with the liver failure.
However, Arroyo et al. reveals that such parameters, including have been known in the art, and have been used as indication of the liver function and/or the conditions for diagnosis of 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, in practice the claimed invention of ‘650, to treat patients with Acute-on-chronic liver failure in cirrhosis with the particular conditions/symptom herein defined, including one of the conditions defined in claim 1, or have met the criteria of liver failure set forth in the art. Further, since ‘650 does not particularly limit the servility or etiologies of the cirrhosis or the liver failure. It would have been obvious to treat those liver failure with alcohol as the acute insult, or wherein the cirrhosis was due to alcohol. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejection 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20160354366 A1), in view of Arroyo et al. (“Acute-on-chronic liver failure in cirrhosis,” Nature Reviews, 2016, Vol. 2, pp 1-18) and Duffy (“Livantra granted orphan drug status for acute-on-chronic liver failure,” MPR, March 30, 2018, https://www.empr.com/home/news/drugs-in-the-pipeline/livantra-granted-orphan-drug-status-for-acute-on-chronic-liver-failure/) 
Yu teaches a new use of trimetazidine as a hepatoprotective drug in prevention and treatment of liver diseases, particularly, hepatitis or cirrhosis caused by various etiologies, including viral hepatitis, alcoholic hepatitis, alcoholic and non-alcoholic fatty liver. See, particularly, the abstract, paragraphs [0006] to [0014], [0036] to [0041]. Yu treated 165 cases of liver failure with oral 20mg tablet, 3 time a day for 4-weeks. The treatment lead to 30-day immortality rate dropped from 44% to 18%. See, paragraphs [0045], [0132] to [0136]. The patients include those of acute-on-chronic liver failure. See, particularly, paragraph [0129].
Yu does not teach expressly treating patients diagnosed with acute-on-chronic liver failure having the particular biological and/or biochemical parameters associated with the liver failure.
However, Arroyo et al. reveals that such parameters, including have been known in the art, and have been used as indication of the liver function and/or the conditions for diagnosis of liver failure and its severity, including acute-on-chronic liver failure. See, particularly, pages 2, 10-11. Arroyo et al. also reveals that for patients in European and North American, most patients of Acute-on-chronic liver failure (ACLF) with decompensated cirrhosis are associated with active alcoholism. See, page 2, the first paragraph of the left column. Duffy discloses that FDA has granted orphan drug designation to Livantra, a repurposed, reformulated version of trimetazidine, for treatment of acute-on-chronic liver failure (ACLF). Duffy further teaches that trimetazidine works by shifting the energy generation in the liver from fatty acid oxidation to glucose oxidation so that less toxic molecules are produced. This results in less damage to hepatocytes and thus fewer hepatocyte death. Livantra is also thought to help preserve cellular energy, leading to higher ATP levels in hepatocytes. Patients with ACLF have acute 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to use trimetazidine for treating acute-on-chronic liver failure have acute decompensation of cirrhosis associated with the particular biological and/or biochemical parameters or degree/score of the liver failure as herein defined.
A person of ordinary skill in the art would have been motivated to use trimetazidine for treating acute-on-chronic liver failure have acute decompensation of cirrhosis associated with the particular biological and/or biochemical parameters or degree/score of the liver failure as herein defined because trimetazidine has been known for treating liver failure and cirrhosis of various etiologies, including acute-on-chronic liver failure. Further, it would have been obvious to treat those liver failure with alcohol as the acute insult, or wherein the cirrhosis was due to alcohol as the prior art do not particularly limit the etiology of the liver failure. Treating liver failure with different grade or score associated with its severity with trimetazidine accordingly would have been within the purview of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627